 1
 2   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
 3   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
 4   27th Floor San Francisco, CA 94111
     Telephone: (415) 591-7500
 5   Facsimile: (415) 591-7510
 6   CHRISTINE A. VARNEY (pro hac vice)
     cvarney@cravath.com
 7   KATHERINE B. FORREST (pro hac vice)
     kforrest@cravath.com
 8   GARY A. BORNSTEIN (pro hac vice)
     gbornstein@cravath.com
 9   YONATAN EVEN (pro hac vice)
     yeven@cravath.com
10   LAUREN A. MOSKOWITZ (pro hac vice)
     lmoskowitz@cravath.com
11   M. BRENT BYARS (pro hac vice)
     mbyars@cravath.com
12   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
13   New York, New York 10019
     Telephone: (212) 474-1000
14   Facsimile: (212) 474-3700
15   Attorneys for Plaintiff and Counter-defendant
     Epic Games, Inc.
16
17                            UNITED STATES DISTRICT COURT

18                         NORTHERN DISTRICT OF CALIFORNIA

19                                     OAKLAND DIVISION

20                                                   Case No. 4:20-cv-05640-YGR-TSH
21

22     EPIC GAMES, INC.,
                                                      EPIC GAMES, INC.’S
23                      Plaintiff, Counter-defendant, OPPOSITION TO APPLE INC.’S
                             v.                       ADMINISTRATIVE MOTION TO
24                                                    SEAL THE COURTROOM
       APPLE INC.,                                    DURING PRESENTATION OF
25                                                    CERTAIN MATERIAL AT TRIAL
                        Defendant, Counterclaimant.
26                                                    The Honorable Yvonne Gonzalez Rogers

27                                                   Trial: May 3, 2021
28
 1          In 2008, Steve Jobs told the world that Apple’s restrictions on app distribution on iOS

 2   should be of no concern to developers or users, stating “we don’t intend to make money off the

 3   App Store”, and that Apple’s commissions would be used only to cover Apple’s costs. (ECF

 4   No. 407 at 27-28.) Apple’s Motion To Seal the Courtroom attempts once more, this time

 5   through a sweeping prohibition, to conceal from the public record facts and evidence showing

 6   whether Apple lived up to Mr. Jobs’s promise, or instead earns persistent and extraordinary

 7   profit margins from its App Store commissions. Despite Apple’s efforts to minimize the

 8   relevance of this issue, its own principal antitrust economist has concluded that persistent

 9   excess profit margins are a “good indication of long-run power” in a monopolized market.

10   Richard Schmalensee, Another Look at Market Power, 95 Harv. L. Rev. 1789, 1806 (1982).

11          While that question is clearly of the utmost public interest, Apple has consistently

12   attempted to conceal it from public view. Just last week, during a Hearing of the Senate

13   Subcommittee on Competition Policy, Antitrust, and Consumer Rights, Apple’s representative

14   was asked point blank by the Subcommittee’s Chair about its App Store profits, and he

15   responded that Apple does not calculate them. Earlier this year, Apple made the same claim at

16   a hearing before Magistrate Judge Hixson who, after reviewing evidence of the very type Apple

17   now asks to conceal from the public record, told Apple’s counsel: “I don’t believe anything

18   you’re saying.” (ECF No. 212-2 at 68.) The fact that Epic intends to offer evidence and expert

19   opinions that undermine Apple’s representations is not a cognizable “compelling interest” that

20   justifies sealing the courtroom when this evidence is presented. Nor should Apple be permitted

21   to manipulate the public record by publicly denying its ability to calculate App Store profits—

22   as Apple’s experts have done in unsealed filings—while simultaneously hiding Epic’s evidence

23   regarding those claims based on internal Apple documents.

24          Apple’s stated interest in requesting sealing—purportedly to avoid “confusion” in the

25   securities markets because of the release of “unaudited” financial information—is pretextual.

26   Apple regularly discusses and provides unaudited information about its financial performance,

27   including in financial statements publicly released on the very same day it made its Motion.

28   Apple’s speculation that Epic’s evidence “could lead investors to make trading decisions based


                                               -1-
               EPIC’S OPPOSITION TO APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                Case No. 4:20-cv-05640-YGR-TSH
 1   on this non-public information” (Mot. at 3) is both paternalistic and disingenuous. Apple’s

 2   request has nothing to do with investor confusion, and everything to do with trying to maintain

 3   the fiction it has been promoting.

 4           Apple’s Motion is baseless and improper at every level and should be denied.

 5                                              DISCUSSION
 6           “One of the most enduring and exceptional aspects of Anglo–American justice is an

 7   open public trial. Indeed, ‘throughout its evolution, the trial has been open to all who cared to

 8   observe.’” Phoenix Newspapers, Inc. v. U.S. Dist. Ct. for Dist. of Arizona, 156 F.3d 940, 946

 9   (9th Cir. 1998). To overcome the “strong presumption in favor of access” on a potentially

10   dispositive matter, Apple “must articulate compelling reasons supported by specific factual

11   findings that outweigh the general history of access and the public policies favoring disclosure,

12   such as the public interest in understanding the judicial process” and “significant public

13   events”. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006)

14   (citations omitted). Any such compelling reason must rely on a “factual basis”, not “hypothesis

15   or conjecture”. Id. at 1179. “In general, ‘compelling reasons’ sufficient to outweigh the

16   public’s interest in disclosure and justify sealing court records exist when such ‘court files

17   might have become a vehicle for improper purposes’, such as the use of records to gratify

18   private spite, promote public scandal, circulate libelous statements, or release trade secrets”.

19   Id. Conversely, “[t]he mere fact that the production of records may lead to a litigant’s

20   embarrassment, incrimination, or exposure to further litigation will not, without more, compel

21   the court to seal its records”. Id. Courts will not “close the courtroom, when information

22   central to the parties’ arguments in [the] case is being discussed . . . unless the parties

23   demonstrate the most compelling of reasons and show through persons with direct knowledge

24   why significant harm would occur if the information became public”. Huawei Techs., Co. v.

25   Samsung Elecs. Co., 340 F. Supp. 3d 934, 1003 (N.D. Cal. 2018).

26           Apple’s Attempt To Minimize the Importance of App Store Profitability Fails.
27   Courts act with even more reluctance than usual in sealing evidence that could be relevant to a

28   dispositive matter, let alone sealing a courtroom during a trial. Kamakana, 447 F.3d at 1179.


                                               -2-
               EPIC’S OPPOSITION TO APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                Case No. 4:20-cv-05640-YGR-TSH
 1   Apple argues without basis that information about the App Store’s profits and profit margins is

 2   of “little value” or “little importance” to the public’s understanding of the Court’s resolution of

 3   the antitrust claims. (Mot. at 4.) Apple is wrong; Epic explained in its Proposed Findings of

 4   Fact and Conclusions of Law why and how courts weigh such margins in determining

 5   monopoly power. (ECF No. 192 at 75 (“One indication of market power in the relevant market

 6   is the sustained existence of higher profit margins than would exist in a competitive market.”).)

 7   Apple’s App Store margins also go directly to whether Apple has lived up to Mr. Jobs’s 2008

 8   representations. The fact that Apple disagrees only demonstrates that this is a hotly contested

 9   topic in this litigation, and as such, is of public interest.

10           For the same reasons, and as further evidence of the public’s significant interest in

11   accessing and understanding this evidence, both Houses of Congress have sought information

12   about App Store profitability when considering and formulating potential antitrust legislation

13   and policy. 1 Just last week, at a Senate hearing, Senator Amy Klobuchar asked Apple’s witness

14   for information about the App Store’s profits and profit margins, which is “relevant because

15   we’re talking here about a monopoly situation”. (https://youtu.be/EnCUmJvNIr0?t=8857 at

16   2:27:37.) The Apple witness, its Chief Compliance Officer, responded that “we don’t have a

17   separate profit and loss statement for the App Store” and that “it’s not a separate standalone

18   business for us”. (Id.) While not directly related to this litigation, this scrutiny by members of

19   Congress demonstrates the public interest in the information Apple seeks to seal.2 See also

20   Apple, Inc. v. Samsung Elecs. Co., 2012 WL 4936595, at *3-4 (N.D. Cal. Oct. 17, 2012)

21   (denying Apple’s motion to seal profit margin data and noting that “Apple’s reasons would

22   have to be very compelling indeed” given “unusually robust public interest” in the case).

23
         1
24         “Investigation of Competition in Digital Marketplaces” at 344-45, Staff of Subcomm. On
     Antitrust, Commercial, and Admin. Law, U.S. House of Representatives (Oct. 6, 2020)
25   (“Apple’s monopoly power over app distribution on iPhone permits the App Store to generate
     supra-normal profits”).
26
         2
          Apple’s suggestion that the opinions are less important because Epic estimates using 10
27   minutes on Mr. Barnes’s live direct testimony is an effort at misdirection. Apple also has
     sought to seal a majority of Mr. Barnes’s written direct testimony covering those opinions,
28
     which Epic has opposed for similar reasons as it opposes this Motion. (ECF No. 509-1.)

                                               -3-
               EPIC’S OPPOSITION TO APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                Case No. 4:20-cv-05640-YGR-TSH
 1          Apple Improperly Requests To Seal Evidence That Undermines Its Public

 2   Representations on the Same Subject Matter. Apple has repeatedly and publicly denied
 3   facts discussed in the testimony it seeks to have sealed. Earlier in this litigation, for example,

 4   Class Plaintiffs in the related cases moved to compel Apple to produce App Store-specific cost

 5   data, which would permit the calculation of App Store profits. Apple resisted, representing in a

 6   public hearing that such information “doesn’t exist” and is “not something that Apple

 7   maintains” because Apple “does not maintain separate numbers for the App Store”. (ECF

 8   No. 212-2 at 66, 68; ECF No. 192 at 7.) After receiving contrary evidence, Magistrate Judge

 9   Hixson rejected Apple’s assertion and admonished Apple’s counsel: “I don’t believe you,

10   because the plaintiff had submitted App Store-specific P&L statements.” (ECF No. 212-2

11   at 66; ECF No. 192 at 7.) In a Discovery Order, Magistrate Judge Hixson concluded that Apple

12   had produced an “App Store-specific P&L calculation” that “was used in business planning”.

13   (ECF No. 192 at 7.) Apple then produced more financial documents—including some on the

14   last day of fact discovery and after the completion of all pertinent fact depositions—many of

15   which form the basis of Mr. Barnes’s opinions that Apple now seeks to conceal.

16            More recently, Apple has sought to use public representations about its purported

17   inability to calculate App Store profits as a shield, while hiding evidence to the contrary.

18   Apple’s own experts opined in unredacted portions of their written testimony that “top Apple

19   executives will testify” that “Apple does not calculate P&Ls by products and services because

20   they view it as an unproductive exercise”. (ECF No. 490-3 ¶ 115; see also ECF No. 410 at

21   106-07.) Mr. Barnes’s testimony responds directly to those assertions. And in Apple’s Motion

22   To Seal the Courtroom, Apple inappropriately and publicly disparages the merits of

23   Mr. Barnes’s opinion, while seeking to deny Epic any opportunity to rebut its assertions

24   publicly. Specifically, Apple argues that the documents on which Mr. Barnes relied “only

25   cover a fraction of the costs associated with running the App Store” and that a “revenue-based

26   allocation” used by Mr. Barnes is a “poor indicator of the extent to which the App Store

27   benefits from various joint costs, such as research and development or marketing”. (Mot. at 4.)

28   Yet Apple now seeks to prevent Epic from publicly presenting Mr. Barnes’s opinions and the


                                               -4-
               EPIC’S OPPOSITION TO APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                Case No. 4:20-cv-05640-YGR-TSH
 1   documents he relied on, so that the public has a full picture of that evidence and whether the

 2   documents provide a valid basis for calculating App Store profitability.

 3          Apple Fails To Show Any Compelling Interest. Apple is a public company that is

 4   required by U.S. securities laws to make regular disclosure of its financial results to investors.

 5   It releases unaudited financials to investors multiple times a year. On April 28, 2021—the

 6   same day Apple filed this Motion—Apple filed a Form 8-K with the SEC containing Apple’s

 7   unaudited income statement, unaudited balance sheet and unaudited statement of cash flows.

 8   (8-K at 7-9 (Apr. 28, 2021), available at https://investor.apple.com/sec-filings/default.aspx.) It

 9   then held a public investor call trumpeting—on the basis of this unaudited financial

10   information—that Apple’s Services line of business “reached an all-time revenue record of

11   $16.9 billion with all-time records for the App Store . . . ”. (Q2 2021 Earnings Call Transcript,

12   (Apr. 28, 2021), https://news.alphastreet.com/apple-inc-aapl-q2-2021-earnings-call-transcript/.)

13          Apple nevertheless argues that public disclosure of the data regarding the App Store’s

14   profits “could ultimately do significantly more harm than good”, because testimony “may be

15   misinterpreted by the media and the investing public”, and “could inject unaudited and non-

16   public financial metrics into the total mix of information available to investors, analysts, and

17   others seeking to learn about Apple and its business”. (Mot. at 3-4 (emphases added).) All of

18   this is conjecture unsupported by any evidence. The mere fact that Apple has not previously

19   disclosed this financial data does not mean that any analysts, investors and media following the

20   trial will be confused by it. To the contrary, a full public airing of the testimony—together

21   with Apple’s cross-examination and any rebuttal evidence—will permit the market to arrive at

22   its own conclusion as to the information’s reliability and materiality. Apple’s failure to link its

23   vaguely described public confusion with concrete harm to anyone falls far short of the

24   “devastating financial impact” that Apple’s own authority holds it must show to secure the

25   closure of the courtroom. See St. Alphonsus Med. Ctr. v. St. Luke’s Health Sys., Ltd., 2013 WL

26   5883736, at *1 (D. Idaho Oct. 18, 2013).

27                                            CONCLUSION

28          Apple’s Motion To Seal the Courtroom should be denied.


                                               -5-
               EPIC’S OPPOSITION TO APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                Case No. 4:20-cv-05640-YGR-TSH
 1

 2                                   CRAVATH, SWAINE & MOORE LLP
     Dated: April 30, 2021
 3                                      Christine Varney
                                        Katherine B. Forrest
 4                                      Gary A. Bornstein
                                        Yonatan Even
 5
                                        Lauren A. Moskowitz
 6                                      M. Brent Byars

 7
                                     Respectfully submitted,
 8                                   By: /s/ Gary A. Bornstein
                                          Gary A. Bornstein
 9
                                          Attorneys for Plaintiff and Counter-defendant
10                                        Epic Games, Inc.
11

12

13

14

15

16

17

18

19

20
21

22
23

24

25

26
27

28


                                            -6-
            EPIC’S OPPOSITION TO APPLE’S ADMINISTRATIVE MOTION TO SEAL
                             Case No. 4:20-cv-05640-YGR-TSH
